Citation Nr: 0217590	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  91-20 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an increased (compensable) rating for 
residuals of hemorrhagic fever.

2.  Entitlement to an increased (compensable) rating for 
residuals of a concussion.

3.  Entitlement to an increased (compensable) rating for 
residuals of pulmonary tuberculosis.

4.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 10 
percent disabling from March 24, 1989, to March 19, 1997, 
and rated as 30 percent disabling for the period beginning 
March 20, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1989 decision by the RO that 
granted service connection for PTSD and assigned a 10 
percent rating therefor; and denied increased ratings for 
hemorrhagic fever, residuals of a concussion, and chronic, 
inactive pulmonary tuberculosis.  Service connection was 
denied for, inter alia, deafness, and the RO determined that 
he was not entitled to a monetary compensation benefits for 
tuberculosis.  

This case was previously before the Board in February 1992, 
March 1994, and May 1996 and was remanded to the RO for 
further development.  A September 1997 Board decision denied 
special monthly compensation for completely arrested 
pulmonary tuberculosis, and remanded the other issues for 
further development.  A July 2001 rating decision granted 
service connection for hearing loss and tinnitus and 
therefore, these issues are no longer in appellate status.  
The July 2001 rating decision also granted a 30 percent 
rating for PTSD for the period beginning March 20, 1997.

The Board Member who conducted the September 1996 hearing is 
no longer employed at the Board.  In August 2002, the 
veteran waived his right to have another hearing.

The additional issue of entitlement to a total disability 
rating due to individual unemployability (TDIU) is being 
remanded for the issuance of a statement of the case 
pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).

The Board has recharacterized the PTSD issue on appeal as 
one involving the propriety of the initial staged ratings 
assigned, in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of these appeals have been obtained.

2.  The veteran's service-connected hemorrhagic fever is 
manifested by no current residuals.

3.  The veteran's service-connected concussion is manifested 
by no current residuals.

4.  The veteran's pulmonary tuberculosis has been inactive 
since April 1956 and he has no current manifestations of the 
disorder.

5.  For the period prior to March 20, 1997, the veteran's 
PTSD has been productive of mild social and industrial 
impairment with decreased work efficiency and ability to 
perform occupational tasks.  

6.  For the period from March 20, 1997, the veteran's PTSD 
has been productive of considerable social and industrial 
impairment with symptoms of depression, sleep disorder, 
nightmares, intrusive memories, flashbacks, poor 
concentration, isolative behavior, anger, rage, decreased 
mood, and anxiety.  

CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a compensable 
rating for hemorrhagic fever are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, § 4.88b, Diagnostic Code 6310 (2002).

2.  The schedular criteria for a compensable evaluation for 
residuals of cerebral concussion are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002), 38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045 
(2002).

3.  The schedular criteria for a compensable evaluation for 
pulmonary tuberculosis, inactive have not been met.  38 
U.S.C.A. 1155, 5102, 5103, 5103A, and 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.97, Diagnostic Code 6731 (1996); 
38 C.F.R. Part 4, § 4.97, Diagnostic Code 6723 (2002).

4.  The schedular criteria for an initial evaluation in 
excess of 10 percent for PTSD have not been met prior to 
March 20, 1997.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.129, 4.130, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.126, 
4.130, Diagnostic Code 9411 (2002).

5.  The schedular criteria for an evaluation of 50 percent 
for PTSD have been met from March 20, 1997.  38 U.S.C.A. 
§§ 1155 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.129, 4.130, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a change in the law during the pendency of 
this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA) was enacted on November 9, 2000.  38 U.S.C. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  VCAA 
eliminates the requirement for a well-grounded claim.  38 
U.S.C.A. § 5107(a).  It also identifies and describes duties 
on the part of VA to advise a claimant of the evidence 
needed to substantiate a claim and to help a claimant obtain 
that evidence.  38 U.S.C.A. §§ 5103, 5103A.  All claims 
filed on or after November 9, 2000, or filed before that 
date but not final by that date, are subject to VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2099 (2000); 38 U.S.C.A. § 5107, 
Historical and Statutory Notes (Effective and Applicability 
Provisions).  The duties to notify and assist claimants have 
been implemented by a new regulation.  Duty to Assist, 66 
Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Before proceeding to the evidence, it is appropriate to 
review the record for VA compliance with VCAA.  In addition 
to the numerous decisions, the RO sent the veteran a 
Statement of the Case (SOC), and several Supplemental 
Statements of the Case (SSOC), all of which set out the 
evidentiary shortcomings of the veteran's claims, while the 
SOC and the SSOC also set out the applicable law.  In 
addition, the claim file includes the veteran's service 
medical records, VA treatment records and examination 
reports, treatment records and correspondence from health 
care providers the veteran identified, written statements 
from the veteran, and the transcript of a September 1996 
hearing in support of the veteran's claims for increased 
ratings.  In addition, the Board promulgated four remand 
decisions to obtain further development.  Finally, in a 
January 2002 letter, the RO advised the veteran that his 
case was being sent to the Board, and invited him to submit 
any additional evidence he had directly to the Board.  In 
view of the foregoing, the Board finds that VA has satisfied 
the notice and duty-to-assist provisions of VCAA and 38 
C.F.R. § 3.159.

Background

The veteran's  service medical records reveal that he was 
found to have an abnormal chest x-ray in May 1954 and was 
hospitalized for pulmonary tuberculosis, active, minimal in 
June 1954.  A Physical Evaluation Board (PEB) was convened 
in September 1954 and found the veteran unfit for duty.  The 
diagnosis was pulmonary tuberculosis, active, minimal.  The 
condition was found to have been incurred in the line of 
duty and was considered to have been 100 percent disabling 
according to VA regulations.  The veteran served in Korea 
during the Korean Conflict and was awarded the Purple Heart 
Medal among other decorations.  

A November 1954 rating granted service connection for 
pulmonary tuberculosis and assigned a 100 percent rating 
from November 1954.  

A VA post-service hospital record indicates that the veteran 
was hospitalized from November 1954 to May 1955.  The 
discharge diagnosis was pulmonary tuberculosis, chronic, 
minimal, arrested (three months) with chemotherapy.  A 
November 1955 examination noted that the veteran's pulmonary 
tuberculosis was inactive for 5 months.  

A February 1956 rating granted service connection for the 
residuals of a concussion and for hemorrhagic fever on 
history, and assigned noncompensable ratings for both 
disabilities.  

A VA examination was conducted on April 24, 1956.  The 
diagnosis was pulmonary tuberculosis, minimal inactive 10 
months.  

An April 1956 rating found the date of arrest of pulmonary 
tuberculosis to have been April 24, 1956, the date of the VA 
examination.  The veteran was granted a 100 percent rating 
from November 1, 1954 to April 23, 1958; a 50 percent rating 
from April 24, 1958, to April 23, 1962; a 30 percent rating 
from April 24, 1962 to April 23, 1967; and a noncompensable 
rating from April 24, 1967.  

A VA examination was conducted in June 1989.  The veteran 
complained of a 35-year history of pain in the low back with 
arthritis.  He also complained of vertigo, recurring 
dizziness, blurred vision, nausea, decline in agility, pain 
in the chest area, noises inside of head, and skin rash due 
to Korean hemorrhagic fever.  He also questioned whether his 
pulmonary tuberculosis was the sequelae of Korean 
hemorrhagic fever.  The pertinent diagnosis was history of 
hemorrhagic fever (1953) with complete recovery; no present 
evidence of residual effects.  

A VA psychiatric examination was conducted in June 1989.  
The veteran stated that he was subjected to frequent enemy 
mortar and artillery fire while serving during the Korean 
Conflict.  He also noted that most of his fellow servicemen 
in his unit were killed in combat.  He worked as a teller at 
a bank from 1960 to 1984 doing teller and clerical jobs, and 
was terminated due to poor performance.  He worked as a bus 
driver from 1964 to the present.  The veteran noted that he 
had been married three times.  He noted that he could not 
get along with his first two wives.  He spent his spare time 
reading and listening to music.  He also noted that he 
attended church.  

Examination noted that the veteran was alert, calm and 
cooperative.  He did not appear particularly anxious or 
depressed.  His speech was logical and coherent.  He was 
preoccupied with Korean hemorrhagic fever and biological 
warfare.  The veteran noted that he had nervousness at times 
over the past 35 years.  He noted that his sleep was good 
and that he got along with two to five hours per night.  
When he returned from Korea, he had nightmares, but he not 
longer has them in recent years.  The examiner noted that 
the veteran had a Mississippi Scale for Combat Related PTSD 
of 121.  The examiner noted that 90 percent of Vietnam PTSD 
cases score over 107.  The examiner stated that the veteran 
has symptoms of PTSD, and that these symptoms were much 
worse after discharge and have decreased somewhat.  And were 
not greatly disabling but still affected his life.  The 
examiner also noted that the veteran was working steadily at 
the present time.  PTSD with mild incapacity was diagnosed.  

An October 1989 rating decision granted service connection 
for PTSD and assigned a 10 percent rating from March 1989.  

A VA examination was conducted in March 1992.  The veteran 
stated that he had  hemorrhagic fever in Korea in 1952 and 
that he was hospitalized with fever and back pain for two 
months.  He claimed that the hemorrhagic fever was actually 
the result of biological warfare.  He stated that he had 
pulmonary tuberculosis in 1953.  He also noted that he 
sustained a concussion in 1953.  An x-ray report noted that 
the veteran's pulmonary tuberculosis was inactive for 40 
years.  The diagnoses were pulmonary tuberculosis, inactive, 
and history of hemorrhagic fever.  

A VA psychiatric examination was conducted in March 1992.  
The veteran stated that he was not undergoing any medical or 
psychiatric treatment.  He continued to work for the transit 
authority and was a supervisor for the past three years and 
was not having any problems on the job.  In his spare time, 
he stated that he read, walked, attends various veterans' 
groups and attends church.  He informed that things have 
gone well since he was examined three years ago.  

Examination noted that the veteran was obsessed with Korean 
hemorrhagic fever.  He believed that the United States used 
biological warfare during the Korean Conflict.  He 
complained of occasional nervousness and depression.  He 
noted that his sleep was good and he did not have 
nightmares.  He complained that his diagnosis of pulmonary 
tuberculosis prevented him from getting a better job.  The 
examiner stated that the veteran's condition remained about 
the same since he examined him three years ago.  The 
examiner stated that the veteran should continue employment 
at the transit authority.  The diagnosis was PTSD which 
produced mild psychiatric incapacity.  

A VA systemic conditions examination was conducted in July 
1994.  The veteran stated that he was exposed to the Hanta 
virus also known as Korean hemorrhagic fever.  He complained 
of low back pain and psoriasis.  The examiner found 
psoriatic scales on the extension surfaces of the fingers 
and elbows.  The diagnoses were hemorrhagic fever by history 
(1953), psoriasis, pulmonary tuberculosis by history, and 
history of hepatitis A.  

A VA examination of the brain was conducted in July 1994.  
The veteran stated that he sustained a concussion in service 
in 1953.  The veteran noted a subsequent loss of hearing in 
1954, and tinnitus, vertigo and hyperacusis in 1959.  
Examination was noted to have been within normal limits.  
The diagnosis was possible post-traumatic damage to the 
eighth cranial nerve bilaterally, rule out damage to middle 
ear.  

The veteran submitted several articles related to the Hanta 
virus and/or hemorrhagic fever.  These articles define the 
condition and describe its symptoms, signs, diagnosis, 
prophylaxis and treatment.

A VA mental disorders examination was conducted in September 
1994.  The veteran was 60 years old at the time of the 
examination.  The examiner noted that the veteran continued 
to work as a supervisor at the transit authority.  The 
veteran said the job was getting too difficult due to his 
hypertension.  The veteran noted that he felt the same as he 
did two years ago.  On weekends the veteran stated that he 
participates in veterans' groups and attends church.  He 
also sees friends.  The veteran stated that he was feeling 
fine.  When asked about psychological and emotional 
problems, the veteran stated that part of his stress is that 
he has been affected by Korean hemorrhagic fever for the 
past 40 years.  The examiner noted that the veteran had a 
Mississippi Scale for Combat Related PTSD of 84.  

Examination noted that the veteran denied nervousness, 
anxiety or worry.  He occasionally complained of depression.  
The examiner noted that 90 percent of Vietnam PTSD cases 
score over 107.  The examiner stated that the veteran 
remained about the same as previous examinations.  The 
examiner added a diagnosis of delusional disorder due to the 
veteran's obsession with Korean hemorrhagic fever.  

In a letter dated in December 1994 a VA examiner stated that 
he reviewed the veteran's claims file and the literature 
submitted by the veteran pertaining to Korean hemorrhagic 
fever.  He noted that the veteran contracted Korean 
hemorrhagic fever in Korea but that he apparently recovered 
fully and there is no evidence of hypertension or renal 
disease as a sequelae of Korean hemorrhagic fever. 

A hearing before a Member of the Board was conducted in 
September 1996.  The veteran testified that he sustained a 
concussion while fighting in the Korean Conflict.  The 
concussion caused him to have tinnitus.  The veteran also 
maintained that he probably did not have pulmonary 
tuberculosis but that the symptoms were the residuals of his 
Korean hemorrhagic fever.  He also believed that hemorrhagic 
fever was responsible for a great amount of casualties 
during the Korean Conflict and that the disease was the 
result of biological warfare conducted by either the Chinese 
or the Americans.  The veteran also stated that his PTSD did 
not have an impact on his employment.  See hearing 
transcript (T.) at 11.  The veteran did note that his being 
subjected to biological warfare in service was a human 
rights violation.  The veteran noted that he quit his job at 
the transit authority because of back pain as he could not 
perform the standing and walking required for the job.  T. 
at 10.  

The veteran underwent sleep studies in August 1998.  He was 
diagnosed with obstructive sleep apnea.  It was recommended 
that he avoid alcohol, sedatives and received nasal 
continuous positive airway pressure (CPAP) titration.  In 
August 1998, it was noted that CPAP was an effective 
treatment of the condition and the veteran was to receive a 
humidifier and mask for home use.  

Of record are VA progress notes from individual and group 
counseling from 1999 to 2000.  They note that the veteran 
was treated for PTSD and received medication for the 
condition.  

In a letter dated in March 1999, the veteran's PTSD social 
worker stated that the veteran suffered from PTSD and 
experienced depression, sleep disorder, nightmares, 
intrusive memories, flashbacks, poor concentration, 
isolative behavior, anger, rage and severe anxiety.  The 
social worker noted that the veteran had severe and chronic 
PTSD.  

In a VA progress note dated in November 2000, the veteran's 
social worker stated that the veteran returned from the 
Korean Conflict a changed man.  The director of the PTSD 
program also signed the note.  Due to the severity of his 
symptomatology his depression and rage prevented him from 
having relationships in his first two marriages.  The 
examiner noted that the veteran last worked five years ago 
but that the severity of his psychiatric symptomatology 
prevented continuing employment.  This also occurred during 
his previous jobs.  The social worker noted that the veteran 
suffered from a full range of PTSD symptoms including 
depression, sleep disorder, combat nightmares, intrusive 
memories of deaths in Korea, flashbacks, isolation, feelings 
of hopelessness, exaggerated startle response, low self 
esteem and severe anxiety.  The social worker also noted 
that the veteran was in individual and group psychotherapy 
on a weekly basis and was receiving medications for the 
condition.  The social worker concluded that the veteran 
could not work due to the severity of his PTSD.  

A VA infectious diseases examination was conducted in April 
2001.  The examiner noted that the veteran contracted 
tuberculosis in 1954, it was treated, there was no 
reoccurrence of the condition, and he was asymptomatic.  The 
examiner noted a questionable history of Korean or Hanta 
hemorrhagic fever.  The pertinent diagnoses were history of 
pulmonary tuberculosis 1954, treated, unclear history of a 
febrile disease while in Korea, no sequelae found.  

A VA examination of the brain was conducted in April 2001.  
A history of an inservice concussion during the Korean 
Conflict was noted.  It was noted that the veteran never had 
post-concussive cognitive disturbance.  Examination found 
the veteran's hearing to have been grossly intact.  The 
pertinent diagnosis was post-concussive tinnitus and hearing 
loss.  

A VA mental disorders examination was conducted in April 
2001.  The veteran noted that he lived with his third wife 
and child.  He reported the following symptomatology: sleep 
disturbance, social withdrawal, nightmares and flashbacks of 
combat experiences, difficulty in personal relationships, 
persistent anger, occasional rage, and decreased mood.  The 
veteran stated that he had a history of alcohol abuse from 
separation from service to 1990.  The veteran noted that 
these symptoms have increased since his last VA examination.  
The veteran also noted that his medication helped to 
moderate his mood disturbance to some extent.  Examination 
noted that the veteran was alert, oriented and cooperative.  
His affect was constricted to somewhat irritable.  His 
speech was normal.  His thought processes were somewhat 
circumstantial but generally organized.  His thought content 
was largely unremarkable.  He denied suicidal or homicidal 
ideation.  He also denied auditory or visual hallucinations 
or delusions.  His insight and judgment appeared to have 
been fair.  PTSD was diagnosed.  Unemployment was listed as 
a stressor and a Global Assessment of Functioning Scale 
(GAF) of 50 was given.  The examiner stated that the veteran 
appeared to have been suffering from a moderate degree of 
psychiatric symptomatology and that his lever of 
employability appeared to have been significantly 
diminished.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also 
where the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2002).  

The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability 
should be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all medical evidence of record, the Board will 
focus on the most recent medical findings regarding the 
current level of the veteran's residuals.

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has delineated the 
area of competence of lay evidence in Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In that case, the Court excluded, 
generally, as not being competent, lay statements that 
require the qualification of particular expertise, e.g., 
medical diagnoses or opinions.  Id. at 494-95.  The Court 
acknowledged, generally, that lay testimony is competent as 
to empirical observation, e.g., eye-witness accounts of 
visible symptoms or events.  Id.

Hemorrhagic Fever

The veteran's hemorrhagic fever residuals are rated by 
analogy to syphilis and other treponemal infections pursuant 
to the criteria found in Diagnostic Code 6310 of the 
Schedule.  Under those criteria, such infection is rated for 
complications of the nervous system, vascular system, eyes 
or ears (see Diagnostic Code 7004, syphilitic heart disease; 
Diagnostic Code 8013, cerebrospinal syphilis; Diagnostic 
Code 8014, meningovascular syphilis; Diagnostic Code 8015 
tabes dorsalis; and Diagnostic Code 9301, dementia 
associated with central nervous system syphilis).  38 C.F.R. 
§ 4.88b (2002).

The criteria for evaluation of infectious diseases, immune 
disorders, and nutritional deficiencies were amended during 
the pendency of the veteran's appeal, effective July 31, 
1996.  See 61 Fed. Reg. 39875 (July 31, 1996).  The criteria 
for the rating of syphilis were still found in Diagnostic 
Code 6310.  Pursuant to the criteria in effect prior to July 
31, 1996, a syphilis was rated for the tertiary 
complications of nervous system, vascular system, eyes or 
ears, or other Diagnostic Code (e.g., 7000, 5002, 8105).  38 
C.F.R. § 4.88b, Diagnostic Code 6310 (1996).

For the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board finds that the new rating criteria are substantially 
similar to the old rating criteria, amending, in pertinent 
part, only the cross- references.  Therefore, the Board 
finds that the veteran is not prejudiced by the Board's 
adjudication of his claim.

The Board finds that the criteria for entitlement to a 
compensable rating for hemorrhagic fever are not met, as the 
current medical evidence shows that the veteran's 
hemorrhagic fever is currently asymptomatic, and has not 
resulted in any complications or tertiary complications of 
the nervous system, vascular system, eyes or ears.  In the 
absence of any evidence showing such complications, the 
criteria for a compensable evaluation are not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased (compensable) 
rating for hemorrhagic fever.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Residuals of a Concussion

As a preliminary matter, the Board notes that the veteran 
has maintained that he suffers from hearing problems and 
tinnitus due to his concussion.  He has been granted service 
connection for hearing loss and tinnitus due to the 
concussion and assigned separate ratings for each condition.  
Therefore, the residuals stemming from these two conditions 
will not be considered in this decision.  See 38 U.S.C.A. § 
4.14 (rating of same disability under different diagnostic 
codes constitutes "pyramiding," and is to be avoided).  

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under diagnostic code 9304.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 are 
not assignable in the absence of a diagnosis of multi-
infarct dementia associated with brain trauma.  38 C.F.R. § 
4.124a, Diagnostic Code 8045.

The Board finds that the criteria for entitlement to a 
compensable rating for the residuals of a concussion are not 
met, as the current medical evidence shows that the 
veteran's concussion has not resulted in any neurological 
disabilities or subjective complaints.  In the absence of 
any evidence showing such complications, the criteria for a 
compensable evaluation are not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased (compensable) 
rating for the residuals of a concussion.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Pulmonary Tuberculosis

As noted above, where the law changes after a claim has been 
filed or reopened but before the administrative or judicial 
process has been concluded, the version most favorable will 
apply unless Congress provided otherwise or permitted the 
Secretary to provide otherwise and the Secretary did so.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
rating criteria for the Board were revised, effective 
October 7, 1996.  The Federal Register clarifies that this 
was not a liberalization but a revision to ensure the use of 
current medical terminology and unambiguous criteria, as 
well as to reflect medical advances.  61 Fed. Reg. 46720 
(Sep. 5, 1996).

Under the old regulations, in effect prior to October 7, 
1996, tuberculosis, pulmonary, chronic, inactive, for which 
a rating was in effect after August 19, 1968, is to be rated 
at 100 percent for one year after the date of attainment of 
inactivity of tuberculosis, and thereafter, under the 
residuals attributable to tuberculosis; a 100 percent rating 
was in order for pronounced residuals: advanced fibrosis 
with severe ventilatory deficit manifested by dyspnea at 
rest, marked restriction of chest expansion, with pronounced 
impairment of bodily vigor.  A 60 percent rating is in order 
for severe residuals, with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
defect confirmed by pulmonary function tests with marked 
impairment of health.  A 30 percent rating is warranted for 
moderate residuals, with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 10 percent rating is warranted for 
definitely symptomatic residuals, with pulmonary fibrosis 
and moderate dyspnea on extended exertion.  A noncompensable 
rating is warranted for healed lesions, with minimal or no 
symptoms.  38 C.F.R. § 4.97, Diagnostic Code 6731 (1996).

As several VA examiners have noted that the veteran 
demonstrates no symptomatology from his arrested pulmonary 
tuberculosis, a compensable rating is not warranted under 
the "old" Diagnostic Code.  

Under the revised Schedule, in effect since October 7, 1996, 
for inactive pulmonary tuberculosis (chronic), for which a 
rating was in effect on August 19, 1968, the rating schedule 
provides for a 100 percent rating for active PTB.  Once the 
disease is inactive, it is rated 100 percent for the first 
two years of inactivity; 50 percent thereafter for four 
years, or in any event to six years after inactivity; 30 
percent thereafter for five years, or to eleven years after 
inactivity; 30 percent, minimum, following far advanced 
lesions diagnosed at any time while the disease process was 
active; 20 percent following moderately advanced lesions, 
provided there is continued disability, emphysema, dyspnea 
on exertion, impairment of health, etc.; otherwise, 0 
percent.  38 C.F.R. § 4.97, Diagnostic Code 6723.

The Board notes that the clinical evidence of record fails 
to indicate that the veteran suffers from pulmonary 
tuberculosis, minimal, inactive following moderately 
advanced lesions with continued disability, emphysema, 
dyspnea on exertion, or other impairment of health, etc., as 
required for a compensable disability evaluation pursuant to 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 6723.  
The Board observes that service connection for pulmonary 
tuberculosis was granted in 1954.  Therefore, diagnostic 
code 6723 is the appropriate rating code for the veteran's 
service-connected disorder.  38 C.F.R. § 4.97.  The Board 
observes that the veteran's pulmonary tuberculosis has been 
arrested since the 1950's and since then VA examiners have 
noted that there is no sequelae to the condition.  

The preponderance of the evidence is against the claim for 
an increased (compensable) rating for the residuals of 
pulmonary tuberculosis.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Again, during the pendency of the veteran's appeal, the 
rating criteria for evaluating psychiatric disorders were 
changed, effective November 7, 1996.  See Rating Schedule 
Mental Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 
C.F.R. § 4.130).  Therefore, in this case, the Board must 
consider the veteran's service-connected PTSD under the old 
criteria both prior to and from November 7, 1996, and under 
the new criteria as well from November 7, 1996, and 
determine which set of criteria is most favorable to the 
veteran.

Under the criteria prior to November 7, 1996, a 10 percent 
evaluation was warranted for PTSD with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment. A 30 percent evaluation was warranted 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people. 
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation was warranted where the ability to establish and 
maintain effective or favorable relationships with people 
was considerably impaired, and the psychoneurotic symptoms 
resulted in such reductions in initiative, flexibility, 
efficiency and reliability levels as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted where the ability to establish and maintain 
effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
A total rating required total incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality and 
disturbed thought or behavioral processes associated with 
almost all daily activities, such a fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior, and the veteran must 
have been demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  The Court indicated that the 
Board should construe the term "definite" in a manner that 
would quantify the degree of impairment.  In a subsequent 
opinion, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c) (West 1991).

Under the criteria in effect from November 7, 1996, a 10 
percent evaluation is warranted when there is occupational 
and social impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation was warranted for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent evaluation is warranted for PTSD causing 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for 
PTSD causing occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted for PTSD causing total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation, or own name. 
38 C.F.R. § 4.130, DC 9411 (2002).

Most of the symptoms described in the criteria for a higher 
rating of 30 percent are absent throughout the period from 
March 24, 1989, to March 19, 1997.  The evidence 
demonstrates that the veteran was able to maintain full-time 
employment in a stressful environment and maintained 
effective relationships with his family and friends.  The 
veteran's PTSD has not resulted in deficiencies in most 
areas.  In sum, the preponderance of the evidence 
establishes that the disability has not more nearly 
approximated the criteria for a 30 percent evaluation at any 
time during the period from March 24, 1989, to March 19, 
1997. 

The preponderance of the evidence is against the claim for 
an increased rating for PTSD from March 24, 1989, to March 
19, 1997.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From March 20, 1997, to the present the Board notes that the 
veteran's condition had increased in severity.  
Specifically, the examiner who conducted the April 2001 
noted that the veteran was experiencing a moderate degree of 
psychiatric symptoms and had significant loss of 
occupational functioning.  Therefore, a 50 percent rating is 
warranted for that period of time.  

A 70 percent rating is not warranted as the veteran does not 
show severe impairment in the ability to establish and 
maintain effective relationships with people or severe 
impairment in the ability to obtain or retain employment.  
The Board notes that the veteran and his social worker 
maintain that the veteran is unemployable due to his PTSD.  
However, the veteran has stated in his hearing before a 
Member of the Board that he quit his last job due to back 
pain not due to PTSD.  He also stated that his PTSD did not 
have an impact on his employment.  The social worker relied 
on the history given by the veteran and he did not discuss 
the reasoning upon which the assumption was based.  
Generally, when a medical opinion relies at least partially 
on the veteran's rendition of his medical history, the Board 
is not bound to accept the medical conclusion, as it has no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Finally, the veteran has not shown most of the 
symptomatology required for a 70 percent rating under he new 
criteria.  

ORDER

The claims for increased ratings for the service-connected 
hemorrhagic fever, residuals of a concussion, and residuals 
of pulmonary tuberculosis are denied.

Entitlement to a higher initial rating for PTSD prior to 
March 20, 1997, is denied.  

Subject to the regulations governing the payment of monetary 
benefits, entitlement to a rating of 50 percent, and no 
more, for PTSD is granted from March 20 1997.


REMAND

A November 2001 rating decision denied entitlement to a 
total disability rating due to individual unemployability.  
By letter dated in December 2001, the RO notified the 
veteran that his claims file had been transferred to the 
Board.  A notice of disagreement to the November 2001 rating 
action was received by the Board in February 2002, see 38 
C.F.R. § 20.300; however, no statement of the case regarding 
this issue has been issued.  The Court has held that the 
RO's failure to issue a statement of the case is a 
procedural defect requiring Remand.  Manlicon, supra (in 
circumstances where a notice of disagreement is filed, but a 
statement of the case has not been issued, the Board must 
remand the claim to the RO to direct that a statement of the 
case be issued).  Therefore, the RO should furnish the 
veteran with a statement of the case concerning the 
aforementioned issue.

Accordingly, this matter is hereby REMANDED to the RO for 
the following:

The RO should also furnish the veteran 
with a statement of the case concerning 
the issue of entitlement to a total 
disability rating due to individual 
unemployability.  If, and only if, a 
timely substantive appeal is filed, this 
issue should be certified to the Board 
for appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

